NONPRECEDENTIAL DISPOSITION
 
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




                United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                     Submitted June 4, 2014*
                                      Decided June 9, 2014

                                             Before

                             RICHARD A. POSNER, Circuit Judge

                             JOEL M. FLAUM, Circuit Judge

                             DIANE S. SYKES, Circuit Judge



No. 12‐1739

ALEX GU,
              Plaintiff‐Appellant,                Appeal from the United States District
                                                  Court for the Northern District of
      v.                                          Illinois, Eastern Division.

PRESENCE SAINT JOSEPH MEDICAL                     No. 11 C 5655
CENTER f/k/a PROVENA ST. JOSEPH
MEDICAL CENTER, BETH HUGHES,                      Samuel Der‐Yeghiayan,
and MARY ALBERTS‐KOOI,                            Judge.
           Defendants‐Appellees.




      *
         After examining the briefs and records, we have concluded that oral argument
is unnecessary. Thus, these appeals are submitted on the briefs and records. See FED. R.
APP. P. 34(a)(2)(C).
No. 13‐3635

ALEX GU,
              Plaintiff‐Appellant,            Appeal from the United States District
                                              Court for the Northern District of
      v.                                      Illinois, Eastern Division.

BETH HUGHES, MARY ALBERTS‐                    No. 13 C 5512
KOOI, and PRESENCE SAINT JOSEPH
MEDICAL CENTER f/k/a PROVENA                  Amy J. St. Eve,
ST. JOSEPH MEDICAL CENTER,                    Judge.
           Defendants‐Appellees.




                                       O R D E R

      In these consolidated appeals, Alex Gu challenges adverse decisions in two
lawsuits arising from a dispute surrounding his hospital privileges at Presence Saint
Joseph Medical Center (f/k/a Provena St. Joseph Medical Center). We affirm both
judgments. 

       Gu began working in 2000 as a surgical assistant at the hospital. In his first
lawsuit, filed in 2011, Gu alleged that the hospital had not renewed his contract in 2004
but allowed him to continue working there so long as a physician sponsored him. Then
in August 2009 he was notified that Beth Hughes, the chief operating officer, had
revoked his hospital privileges because he contacted a patient without authorization to
discuss a billing dispute. But this explanation was false, Gu said, and actually his
privileges were revoked because he had accused Hughes of violating hospital policy
when she denied his requests for a new contract. And though his privileges were
reinstated six months later, the surgeons he assisted now had to cover him under their
own malpractice insurance. Gu already had coverage, he explained, and no other
surgical assistant was subject to this condition. These events, Gu asserted, support
claims against the hospital, Hughes, and another hospital employee for retaliatory
discharge under Illinois law, discrimination under Title VII of the Civil Rights Act of
1964 and the Illinois Human Rights Act, see 42 U.S.C. § 2000e‐2; 775 ILL. COMP. STAT.
5/1‐102, and a violation of his right to due process under the Fourteenth Amendment.  

      At summary judgment the defendants submitted declarations attesting that the
hospital is privately owned, that Gu worked at the hospital as an independent
Nos. 12‐1739 & 13‐3635                                                                Page 3

contractor but was not an employee, and that he did not file a charge of discrimination
with the Equal Employment Opportunity Commission or the Illinois Human Rights
Commission. (The defendants assumed that Gu was claiming discrimination based on
national origin, but his complaint does not specify, nor does his motion opposing
summary judgment.) Gu did not dispute the defendants’ evidence in the manner
required by local rule, see N.D. ILL. L. R. 56.1; Cady v. Sheahan, 467 F.3d 1057, 1060–61
(7th Cir. 2006), and thus the district court concluded that a jury could not reasonably
find the defendants liable on any of Gu’s claims. 

       Gu filed the first of these appeals from that decision. While briefing on that
appeal was pending, Gu filed his second lawsuit in 2013 against the same defendants.
This time he claimed, based on allegations nearly identical to those in his first suit, that
because he is Asian, the defendants had engaged in discrimination actionable under
42 U.S.C. §§ 1981 and 1985. The defendants moved to dismiss the complaint on the
ground of claim preclusion. The district court accepted that defense and dismissed the
complaint with prejudice. Gu then filed his second appeal. 

        In his brief Gu does not address the district court’s explanation for granting
summary judgment in his first lawsuit. Instead, he mostly repeats the allegations from
his complaint. But he does not point to evidence that he filed a charge of discrimination
with the EEOC or the Illinois Human Rights Commission, see 42 U.S.C. § 2000e‐5;
775 ILL. COMP. STAT. 5/7A‐102(A)(1), (C)(4); Tyson v. Gannett Co., 538 F.3d 781, 783
(7th Cir. 2008); Lynch v. Dep’t of Trans., 979 N.E.2d 113, 118–19 (Ill. App. Ct. 2012), that
he was employed by the hospital, see Buckner v. Atl. Plant Maint., Inc., 694 N.E.2d 565,
569–70 (Ill. 1998); New Horizons Elecs. Mktg., Inc. v. Clarion Corp. of Am., 561 N.E.2d 283,
285 (Ill. App. Ct. 1990), or that any of the defendants were state actors, see Edmonson v.
Leesville Concrete Co., 500 U.S. 614, 619–20 (1991); Morfin v. City of E. Chicago, 349 F.3d
989, 1003 (7th Cir. 2003). Even though Gu is litigating pro se, he still must articulate
some reason to disturb the district court’s decision, see FED. R. APP. P. 28(a)(8)(A);
Anderson v. Hardman, 241 F.3d 544, 545–46 (7th Cir. 2001), and he has not. 

       As for Gu’s second lawsuit, he argues on appeal that the district court
erroneously dismissed his §§ 1981 and 1985 claims on the ground of claim preclusion.
That defense is inapplicable, Gu insists, because on his view, the first lawsuit was
wrongly cut short at summary judgment, and thus he was not given a “full and fair
opportunity to be heard.” He adds without elaborating that “public policy” and “simple
justice” warrant an exception to claim preclusion. 
Nos. 12‐1739 & 13‐3635                                                               Page 4

        But claim preclusion was invoked properly. Gu offers no reason to “doubt the
quality, extensiveness, or fairness” of the procedures followed by the district court in
his first case. Kremer v. Chem. Constr. Corp., 456 U.S. 461, 480–81 & n.22 (1982) (quotation
marks and citation omitted). And to the extent that Gu asks us to create a public‐policy
exception to the doctrine of claim preclusion, there is “no principle of law or equity
which sanctions the rejection by a federal court of the salutary principle of res judicata.”
Federated Dep’t Stores, Inc., v. Moitie, 452 U.S. 394, 401 (1981) (quotation marks and
citation omitted); see Shaver v. F.W. Woolworth Co., 840 F.2d 1361, 1364–65 (7th Cir. 1988).
         
        The judgments are AFFIRMED.